Citation Nr: 1807186	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-32 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran's Daughter



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from May 1956 to July 1976.

This matter arrives before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In December 2017, the Appellant and Veteran's daughter testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the record in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS and Legacy Content Manager (LCM) databases. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.



REMAND

In June 2011, the Appellant submitted her application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and a veteran's death.  38 C.F.R. § 3.312 (c)(1).

The Veteran passed away in a Mississippi State Veterans Home on February [REDACTED], 2011.  In June 2011, VA received the Veteran's certificate of death, which identifies aspiration pneumonia as the immediate cause. 

In a June 2011, email communication, the Veteran's daughter described the Veteran's symptoms and disability picture near the end of his life.  Therein, the daughter describes numerous falls, including the last, which resulted in two brain surgeries and hospitalization.  

At the time of his death, the Veteran was service connected for multiple disabilities, to include degenerative joint disease of the right knee, chronic vasomotor rhinitis, and chronic sinusitis.  

During her December 2017 testimony, the Appellant indicated that the Veteran was constantly having nasal difficulties related to his service-connection disabilities.  The Veteran's daughter described the disabilities as "an always ongoing discomfort."  However, neither the Appellant nor her daughter could not identify a doctor-relayed causal relationship between the service-connected nasal disabilities and pneumonia.  Moreover, the Veteran's wife and daughter did not have discussions with medical providers about the cause of the fall, which brought him to the hospital for the final time.

VA is required to obtain a medical opinion in a cause of death claim when necessary to assist the Appellant in substantiating the claim.  38 U.S.C.A. § 5103A (a); Delarosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2017).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).  VA has not obtained a competent medical opinion for the Appellant's entitlement claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact a suitably qualified medical professional for a VA medical opinion.  A complete copy of the claims folder must be available for review, and review must be noted in the resultant report.

The examiner should opine as to whether the Veteran had any service-connected disability that contributed substantially or materially to death, or aided or lent assistance to the production of death; whether such disability resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether the service-connected disability was of such severity as to have a material influence in accelerating death.

The medical professional is advised that a contributory cause of death is one not related to the principal cause, but one that contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  

A detailed rationale must accompany the opinion.  If the medical professional determines that he/she cannot provide an opinion without resorting to speculation, the medical professional should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

2. After the above actions have been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




